DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
a decoupling circuit configured to decouple an impedance of the photovoltaic generator is arranged between the inverter and the photovoltaic generator, such that the photovoltaic generator is AC decoupled from a transmission path between the inverter and the decoupling circuit.
 It is noted that Applicant defines “decouple an impedance” in [0029] as: 
“[offering] a bypass for the AC currents generated by the transmitter 15 in the DC current lines 12a, 12b, such that these AC currents do not have to flow via the PV generator 11, and the PV generator 11 is thus AC decoupled with regard to AC voltages and AC currents in the DC current lines 12a, 12b.”
Claims 9 and 10 are considered allowable based at least upon their dependence of claim 1.
For claim 2, the prior art fails to teach:
the transmitter is configured to couple a second AC voltage signal having measurement frequencies in a second frequency range between 50 kHz and 350 kHz into the DC current lines.
It is noted that “measurement frequencies” as used in the claim is defined by [0032] of Applicant’s Specification, which states:
“To determine the impedance profile 30 in this frequency range, a second AC voltage signal may be fed into the DC current lines 12a, 12b by the transmitter 15. The second AC voltage signal may have different measurement frequencies 32. It may comprise a single one of the measurement frequencies 32 only at a time in order to determine the magnitude of the impedance |Z| at this individual measurement frequency. In principle, however, the measured signal may also comprise a plurality of or all of the measurement frequencies 32 at the same time. The impedance profile 30 is obtained by multiple determinations of the impedance |Z| at different measurement frequencies 32, wherein the measurement frequencies 32 extend over a frequency range that comprises the communication frequencies 31 and may, in one embodiment, extend substantially symmetrically around the communication frequencies 31.”

Claims 3, 4 and 11 are considered allowable based at least upon their dependence upon claim 2.
For claim 5, the prior art fails to teach:
a decoupling circuit configured to decouple an impedance of the photovoltaic generator from a transmission path comprising the DC current lines between the inverter and the decoupling circuit such that the photovoltaic generator is AC decoupled from the transmission path.
It is noted that Applicant defines “decouple an impedance” in [0029] as: 
“[offering] a bypass for the AC currents generated by the transmitter 15 in the DC current lines 12a, 12b, such that these AC currents do not have to flow via the PV generator 11, and the PV generator 11 is thus AC decoupled with regard to AC voltages and AC currents in the DC current lines 12a, 12b.”
Claims 6-8 and 12-13 are considered allowable based at least upon their dependence of claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lawal et al (US 9,634,723).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849